Citation Nr: 0416482	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-20 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  

Entitlement to service connection for a right hip disability.  

Entitlement to a rating in excess of 20 percent for service-
connected residuals of a bone cyst of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision denied a rating in 
excess of 20 percent for service-connected residuals of a 
bone cyst of the left knee, denied service connection for a 
lumbosacral disability, claimed as secondary to service-
connected residuals of a bone cyst of the left knee, and 
denied service connection for a right and left hip 
disability, each claimed as secondary to service-connected 
residuals of a bone cyst of the left knee.  The claimant 
filed a timely Notice of Disagreement with those 
determinations, and he and his representative were provided a 
Statement of the Case in October 2002 addressing each of 
those issues.  He submitted his Substantive Appeal (VA Form 
9) perfecting his appeal in November 2002.  

In February 2003, the Board undertook additional development 
of the veteran's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).   In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304,02-
7305, and 02-7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) (2002).  As such, although 
the Board had obtained a copy of a May 2003 VA examination 
report and X-rays, in light of the Federal Court's decision, 
the Board remanded the case to the RO by order of October 8, 
2003 for review of all the evidence, to ensure that all 
notice and duty-to-assist provisions of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2000) were properly applied in the 
development of this case, and for issuance of a Supplemental 
Statement of the Case.  That order further informed the 
claimant and his representative that he had the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The actions requested in the Board's remand 
order have been satisfactorily completed, and the case is now 
before the Board for further review.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)] eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that following receipt of his claims, the 
claimant and his representative were notified of the 
provisions of the VCAA by RO letter of June 4, 2002, which 
informed them of VA's duty to notify him of the information 
and evidence necessary to substantiate his service connection 
and increased rating claims and to assist him in obtaining 
all such evidence.  That letter also informed the claimant 
and his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  That 
letter also notified the claimant and his representative of 
VA's duty to assist them by obtaining all evidence in the 
custody of or maintained by any other federal, State or local 
government agency, as well as any medical, employment, or 
other non-government records which are pertinent or specific 
to those claims; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that letter informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  By 
letter received at the RO on July 20, 2002, the claimant 
stated that he had no additional medical evidence to submit.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues on appeal have been 
fully met.  The RO has obtained the claimant's complete 
service medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant underwent 
a VA orthopedic examination in June 2002, and another VA 
orthopedic examination, with medical opinions, in May 2003.  
The claimant has declined a hearing before an RO Decision 
Review Officer or before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals.  

Neither the appellant nor his representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
his representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's October 2002 remand and the 
record on appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The claimant has a generalized arthritis over all his 
joints and a history of gout; none of his arthritis in any 
joint is traumatic in nature or associated with a service-
connected disease or injury.  

3.  The claimant's service-connected residuals of a bone cyst 
of the left knee are currently manifested by a well-healed 
scar, some tenderness over the upper part of the patella and 
underneath the patella, limitation of flexion to 80 degrees, 
without pain, and to 95 degrees with pain, with full 
extension, and mild functional loss due to pain, with no 
objective clinical findings of swelling or edema, effusion, 
subluxation, incoordination, instability or weakened 
movement, no redness or heat, no flare-ups, no abnormal 
movement or guarding of movement, and no impairment of 
function due to fatigue or weakness.  

4.  The veteran's disability of the lumbosacral spine, 
arthritis, is not the result of a disease or injury he had in 
service; and competent medical evidence and opinion establish 
that the claimant's current degenerative joint disease of the 
lumbosacral spine was not caused or worsened by his service-
connected residuals of a bone cyst of the left knee.  

5.  The veteran's disability of the left hip, degenerative 
joint disease, is not the result of a disease or injury he 
had in service; and competent medical evidence and opinion 
establish that the claimant's current degenerative joint 
disease of the left hip was not caused or worsened by his 
service-connected residuals of a bone cyst of the left knee.  

6.  The veteran's disability of the right hip, degenerative 
joint disease, is not the result of a disease or injury he 
had in service; and competent medical evidence and opinion 
establish that the claimant's current degenerative joint 
disease of the right hip was not caused or worsened by his 
service-connected residuals of a bone cyst of the left knee.  

7.  The claimant's service-connected postoperative residuals 
of a bone cyst of the left knee does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected postoperative residuals of excision of a 
bone cyst of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5013, 5103A (West 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
Part 4, §§  4.40, 4.45, 4.59, 4.71, Diagnostic Code 5257 
(2003).  

2.  The grant of service connection for a lumbosacal 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5013, 
5103A (West 2000);  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.310(a) 
(2003).  

3.  The grant of service connection for a right hip 
disability is not warranted. 38 U.S.C.A. §§ 1110, 5013, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.310(a) 
(2003).  

4.  The grant of service connection for a right hip 
disability is not warranted. 38 U.S.C.A. §§ 1110, 5013, 5103A 
(West 2000);  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.310(a) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The claimant's service medical records show that he sustained 
a left knee injury by falling on a rock in March 1955, while 
on active duty; that the record is silent for clinical 
findings of impairment of gait during active service or on 
service separation examination; that X-rays in May 1955 
revealed a bone cyst in the lower femur, identified as a 
nonossifying fibroma; that no injury to the left knee joint 
was shown; and that no surgery was performed while the 
claimant was on active duty.  The medical evidence of record 
shows that in May 1959, the claimant was involved in an 
automobile accident in which his car overturned three times, 
with symptomatic injury to his left shoulder, left leg and 
left cervical spine, and a left scapula fracture.  The record 
shows that the claimant sustained a right leg injury in a 
December 1989 fall at work after missing a step; that in 
October 1990, the claimant related that he was receiving 
Workman's Compensation benefits following a back injury; that 
in October 1990, the claimant attributed his low back and 
right leg pain to his on-the-job injury in December 1989; 
that X-rays in October 1991 revealed minimal degenerative 
disease of the lumbosacral spine at L4-5 and L5-S1, without 
intervertebral space narrowing; and that in January 1992, he 
related that he was rear-ended while driving a bus in 1983, 
with additional low back symptoms.  

A rating decision of July 1959 granted service connection for 
a bone cyst of the left knee, evaluated as noncompensably 
disabling, while a rating decision of July 1992 rated that 
disability as residuals of a bone cyst of the femur, left 
knee, and assigned a 10 percent evaluation.  The record shows 
that the claimant was morbidly obese in October 1991, and 
that in January 1992, he weighed 322 pounds.  

The record shows that on VA examination in June 1997, the 
examiner noted the claimant's history of a bone cyst of the 
left knee, and the diagnosis was significant osteoarthritis 
of the left knee, probably secondary to his obesity.  A 
rating decision of June 1997 granted an increased rating of 
20 percent for the claimant's service-connected residuals of 
a bone cyst of the left knee, and that decision was upheld by 
a November 6, 1997 decision of the Board of Veteran's 
Appeals.  That Board decision noted that the claimant had 
been rated as permanently and totally disabled due to his 
other disabilities, which included a postoperative 
gastrointestinal disorder, sleep apnea, morbid obesity, a 
back problem, and a right leg problem.  

The historical record includes VA X-rays in May 1999 showing 
a complete loss of joint space in the right hip with 
subjacent sclerosis of the adjoining articular surfaces, 
consistent with severe degenerative changes of the right hip.  
In July 1999, the claimant was noted to be totally disabled 
and incapacitated due to his obesity, Type II diabetes 
mellitus, and gastrointestinal disorder.  In addition, he was 
noted to have degenerative joint disease with chronic pain in 
his left knee, left shoulder and right hip, without edema or 
lesions in his lower extremities, and with intact pulses and 
normal sensation.  In August 2000, the claimant indicated 
that he had been told that he needed a hip replacement, and 
he complained of chronic hip pain.  He was noted at that time 
to have to have a severely antalgic gait and to be morbidly 
obese.  

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on April 17, 2002, the claimant sought a 
rating in excess of 20 percent for service-connected 
postoperative residuals of excision of a bone cyst of the 
left knee, and sought service connection for a lumbosacral 
disability, claimed as secondary to service-connected 
residuals of a bone cyst of the left knee, and service 
connection for a right and left hip disability, each claimed 
as secondary to service-connected residuals of a bone cyst of 
the left knee.  Those claims were denied, giving rise to this 
appeal.

In support of his claims, the claimant submitted an April 
2002 letter from a private anesthesiologist, acupuncturist, 
and pain management specialist who related that he previously 
saw the claimant at a VA medical facility for complaints of 
right hip, left knee and left shoulder problems; that he 
requested injections for arthritis of the left knee and right 
hip; that those injections were not provided; and that the 
claimant subsequently saw the corresponding physician at his 
private office on and after March 1996 for the requested 
injections.  The corresponding physician did not indicate 
that he had reviewed the claimant's claims file or his 
service medical records.  He stated that the claimant has a 
diagnosis of arthritis and bursitis of the [right] hip and 
osteoarthritis of the left shoulder and left knee; that his 
right leg was shorter than his left; that the claimant needed 
bilateral hip replacements and bilateral knee replacements; 
and that he needed the VA to perform magnetic resonance 
imaging (MRI) of the right hip.  He further noted that the 
claimant has been complaining of increased left knee pain 
with frequent falls, and that his pain level has increased as 
a result of the left knee worsening, causing him to fall more 
often.  The corresponding health care provider identified no 
abnormality of gait and no use of assistive devices for 
ambulation in the claimant.  

In an accompanying letter from the claimant's representative, 
he indicated that the claimant sought a rating in excess of 
20 percent for service-connected residuals of a bone cyst of 
the left knee, and requested service connection for a 
lumbosacral disability and arthritis of the a right and left 
hip, each claimed as secondary to service-connected residuals 
of a bone cyst of the left knee.  

By RO letter of June 4, 2002, the claimant and his 
representative were informed of VA's duty to notify him of 
the information and evidence necessary to substantiate his 
service connection and increased rating claims and to assist 
him in obtaining all such evidence.  As noted, in a letter 
received at the RO on July 20, 2002, the claimant stated that 
he had no additional medical evidence to submit.

A report of VA orthopedic examination, conducted in June 
2002, cited the claimant's complaints of worsening left knee 
pain, with locking and swelling, and his assertion that his 
service-connected left knee pain was causing right hip pain.  
The claimant denied any flare-ups, asserting that the pain is 
constant, and indicated that he believed that he had been 
totally disabled since 1991.  He denied any surgery or the 
use of prosthetics, stating that he was able to carry out the 
activities of daily living and to drive a car, but was unable 
to go for walks, climb stairs, take out the trash, or push 
his lawn mower.  He related that he took medications for 
pain, including Lora, 10 mg. once or twice daily, and 
Oxymoron of unspecified dosage.  The VA examiner stated that 
his review of the claimant's systems was negative.  Physical 
examination revealed that the claimant was without signs of 
acute distress; that he stood 5 feet, 9 inches tall, weighed 
350+ pounds, and had a normal posture; that his gait was 
abnormal, with a limp to the left, and he used a cane for 
ambulation; and that the leg length was 93 cams. on the right 
and 94 cams. on the left.  Examination for signs of abnormal 
weight bearing was negative on both feet, while examination 
of the right knee joint revealed crepitating and painful 
flexion and extension, with flexion to 140 degrees, with 
complaints of pain at 130 degrees, and there was complete 
extension to zero degrees.  Examination of the left knee 
joint revealed flexion to 90 degrees, with complaints of pain 
at 80 degrees, and complete extension to zero degrees, with 
no pain on extension.  No alkalosis was present in either 
knee, while Drawer's sign and McMurray's test were noted to 
be within normal limits on either side, and pain was noted to 
be the major factor having functional impact.  X-rays of the 
left knee disclosed that the joint was essentially within 
normal limits; and the diagnosis was residuals of bone cyst, 
left knee, with left knee pain probably secondary to strain 
or soft tissue injury not visible on X-ray.  The examiner 
indicated that the claimant's joint condition had 
significantly affected all activities of daily living 
involving weight bearing; and that such condition had 
significantly affected his usual occupation with him being 
totally disabled now.  In addition, the VA examination 
conducted in June 2002 showed that the range of left knee 
motion was not additionally limited by fatigue, weakness, or 
lack of endurance or incoordination.  

A rating decision of August 2002 denied a rating in excess of 
20 percent for service-connected postoperative residuals of 
excision of a bone cyst of the left knee, denied service 
connection for a lumbosacral disability, claimed as secondary 
to service-connected postoperative residuals of excision of a 
bone cyst of the left knee, and denied service connection for 
a right and left hip disability, each claimed as secondary to 
service-connected postoperative residuals of excision of a 
bone cyst of the left knee.  The claimant and his 
representative were notified of those determinations and of 
his right to appeal by RO letter of August 26, 2002.  

The claimant filed a timely Notice of Disagreement with those 
determinations, asserting that his hip and low back disorders 
were due to weakness in his service-connected left knee; that 
his left knee gives way, causing him to walk with a cane; and 
that X-rays had shown arthritis in both knees.  He expressed 
a desire for review of his claim by an RO Decision Review 
Officer (DRO).  A Statement of the Case was provided the 
claimant and his representative on October 26, 2002, and he 
filed a timely Substantive Appeal (VA Form 9) on November 25, 
2002.

This case was previously before the Board in February 2003, 
at which time a VA orthopedic examination was requested to 
determine the nature and extent of the claimant's service-
connected residuals of a bone cyst of the left knee, and a 
medical opinion as to the nature and etiology of any 
bilateral hip and back disabilities.  That examination was to 
include findings as whether the claimant currently had 
recurrent subluxation or lateral instability of the left knee 
and, if so, whether such was slight, moderate or severe; 
whether his left knee exhibited weakened movement, excess 
fatigability, incoordination, or pain on use attributable to 
the service-connected disability; whether such symptoms 
resulted in additional loss of motion; whether pain 
significantly limited his functional ability during flare-ups 
or when the left knee was used repeatedly over a period of 
time; whether such findings resulted in additional range of 
motion loss due to pain on use or during flare-ups; whether 
there is X-ray evidence of left knee arthritis and, if so, 
whether such is related to his service-connected 
postoperative residuals of excision of a bone cyst of the 
left knee; whether any diagnosed bilateral hip or low back 
disorders are etiologically related to the claimant's 
service-connected residuals of a bone cyst of the left knee; 
and whether it is at least as likely as not that the 
claimant's service-connected left knee disability caused an 
alteration of gait to the degree that it caused any currently 
diagnosed low back or bilateral hip disorders.  

A report of VA orthopedic examination, conducted in May 2003, 
noted the examiner's review of the claims folder and the 
service medical records, and cited the claimant's history of 
a left knee injury while on active duty, and his current 
complaints of left knee pain, with stiffness, giving way and 
falling, causing him to use a cane.  The claimant further 
asserted that because of this, he fell in 1976 and injured 
his right hip, causing him to stop working as a bus driver.  
He related that he had no problems with his left hip, but has 
problems with his low back, which is stiff and hurts all the 
time, with pain radiating into his lower extremities.  He 
indicated that he can move around his house with the use of a 
cane and can take a shower unassisted, and related that he 
takes Narcosis and uses a Fontanel patch for relief of pain.  
The claimant denied any flare-ups of pain in the left knee, 
denied any history of dislocation or subluxation, and denied 
any history of left knee surgery.  He had a history of colon 
cancer and was status post ileostomy, and had not worked as a 
bus driver since 1991.  The examiner noted that the claimant 
has generalized arthritis all over the joints and also had a 
history of gout.

Regarding his right hip condition, the claimant asserted that 
he experienced pain and stiffness in that joint; that the 
pain was constant and 5 out of 10, but was relieved by a 
Fentanyl patch; that there were no flare-ups and no specific 
factors for his right hip pain; that he had no history of 
dislocation or subluxation in the right hip; that he had 
undergone no right hip surgery; and that he has no problem 
with his left hip although he has an occasional pain.  He was 
noted to have a history of generalized arthritis and gout, as 
well as a history of colon cancer.

Regarding his low back condition, the claimant related that 
it hurts all the time, with a pain level of 5 out of 10; that 
he has experienced back pain for several years; that his back 
pain starts in the lower back and goes down both legs; that 
there are no flare-ups and no aggravating factors for his 
back pain; that he takes Naprosyn and uses a Fentanyl patch 
for relief of pain; that he has no bowel or bladder problems; 
that he uses a cane but does not use a lumbar brace, crutches 
or a walker; that he has no history of unsteadiness or 
falling due to a back problem; and that he is able to take a 
shower unassisted, but needs help donning socks and shoes.  
He denied any history of back surgery, and related that he 
had been disabled since 1991 secondary to his colon cancer.  

Examination disclosed that the claimant walked with the help 
of a cane, with a limp to the right side; that he could not 
walk immediately after getting up from a chair; that he stood 
5 feet, 7 inches tall, and weighed 321 pounds; and that he 
was very obese.  Examiner of his left knee revealed no 
swelling or edema, no effusion, no instability and no 
weakness.  Some tenderness was noted over the upper part of 
the patella and underneath the patella, without redness or 
heat, and there was no abnormal movement or guarding of the 
movement.  An oval-shaped and well-healed scar was present 
below the patella.  The range of left knee motion was to 80 
degrees, without pain, and to 95 degrees with pain, while 
full extension to zero degrees was found.  It appeared that 
there was some limitation of motion secondary to pain, but 
none due to fatigue or weakness.  The claimant did not 
attempt to stand on heels and toes, or to squat because of 
obesity.  Examination of the right hip disclosed no 
tenderness, while flexion was limited at 60 degrees due to 
pain, and abduction was limited at 30 degrees due to pain, 
with adduction to 15 degrees.  The examiner noted that it was 
difficult to flex the right hip due to the claimant's 
obesity.  

The claimant stated that he didn't have any problem with his 
left hip, and the examiner noted that no tenderness of the 
left hip was present; that left hip flexion was to 70 
degrees, abduction was to 30 degrees, and adduction was to 20 
degrees, and there was no report of pain at rest or on 
motion.  

Examination of the claimant's lower back disclosed no 
tenderness, weakness or muscle spasm, while an increased 
lumbar lordosis was seen, and the claimant was unable to 
perform straight leg raising beyond 40 degrees, bilaterally, 
because of his obesity.  He was also unable to perform lumbar 
flexion or extension because of his obsesity, but could 
perform right lateral bending without pain to 25 degrees and 
with pain to 30 degrees, while left lateral bending could be 
performed without pain to 25 degrees and with pain to 30 
degrees, and left rotation could be performed to 35 degrees 
without pain and with pain to 45 degrees, and right rotation 
could be performed to 40 degrees without pain and with pain 
to 50 degrees.  Motor function was intact and there was no 
weakness or atrophy, while deep tendon reflexes were normal 
and symmetrical, bilaterally, Babinski's sign was downgoing, 
and sensory function was intact in both lower extremities.  

X-rays of both knees disclosed moderate degenerative changes 
in the both knees involving the patella, while X-rays of both 
hips revealed severe degenerative joint disease in the right 
hip and slight to moderate degenerative changes in the left 
hip, not as severe as those in the right hip, and X-rays of 
the lumbosacral spine revealed slight degenerative changes at 
the facet joints L4-5 and L5-S1.  The diagnoses were mild 
degenerative joint disease of the left knee with mild 
functional loss due to pain; moderate degenerative joint 
disease in the right knee with mild functional loss due to 
pain; degenerative joint disease of the right hip with mild 
to moderate functional loss due to pain; mild degenerative 
joint disease of the right hip with zero to mild functional 
loss due to pain; and mild degenerative joint disease of the 
lumbosacral spine with mild functional loss due to pain.  

With respect to the questions posed in the request for 
examination; the VA orthopedic examiner responded as follows:  
The range of left knee motion was to 80 degrees, without 
pain, and to 95 degrees with pain, while full extension to 
zero degrees was found; that no subluxation or instability of 
the left knee was present; that no weakened movement, 
fatigability, or incoordination was found, but pain was noted 
on left knee movements during examination; that there were no 
flare-ups and the pain was constant; and that there was some 
limitation of left knee movement due to pain.  The examiner 
expressed the opinion that the claimant's bilateral 
degenerative joint disease of the hips is not at least as 
likely as not to have been caused by his service-connected 
residuals of a bone cyst of the left knee, noting that the 
bone cyst was diagnosed as a nonossifying fibroma at the 
medial left femoral metaphysis.  He further stated that it 
was his opinion that the claimant's lower back condition of 
mild degenerative joint disease of the lumbosacral spine is 
not at least as likely as not to have been caused by his 
service-connected residuals of a bone cyst of the left knee.  

The claimant and his representative were provided a copy of 
that May 2003 VA orthopedic examination report by Board 
letter of June 19, 2003, and were informed that he had the 
right to request that his appeal by remanded to the RO for 
initial review of the May 2003 VA orthopedic examination, and 
for issuance of a Supplemental Statement of the Case, or to 
waive initial review of that additional evidence by the RO 
and request that the Board proceed with the adjudication of 
his appeal.  The claimant failed to respond to that letter.  

Pursuant to the Federal Circuit Court decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304,02-7305, and 02-7316 (Fed. Cir. May 1, 2003), 
invalidating 38 C.F.R. § 19.9(a)(2) (2002), the Board 
remanded the Case to the RO by order of October 8, 2003, for 
review of all the evidence, to ensure that all notice and 
duty-to-assist provisions of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2000) were properly applied in the development of 
this case, and for issuance of a Supplemental Statement of 
the Case.  That order further informed the claimant and his 
representative that he had the right to submit additional 
evidence and argument on the matters the Board remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The claimant and his representative were each provided a copy 
of that remand order.  

Following review of the evidentiary record by the RO, a 
Supplemental Statement of the Case was provided the claimant 
and his representative on February 4, 2004.  That 
Supplemental Statement of the Case again notified the 
claimant and his representative of his right to submit 
additional evidence in support of his claims. 


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2003).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2003).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
or reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Holland v. Brown, 6 Vet. App. 
443 (1994);  Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
evidence is not competent, it cannot be probative.  As 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must account for the evidence that it finds persuasive 
or unpersuasive and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  This is critically important in 
a claim for service connection as frequently there is medical 
evidence in the form of a nexus opinion both for and against 
the claim.  And it is not error for the Board to favor one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases.  Owens v. Brown, 7 
Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2000) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 (West 2000) and 38 C.F.R. § 3.310(a) 
(2003), when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 


Entitlement to Service Connection for a Lumbosacral 
Disability, Claimed as Secondary to Service-Connected 
Residuals of a Bone Cyst of the Left Knee

The record in this case shows that the claimant has not 
asserted that his current lumbosacral disability was incurred 
in or aggravated by active service, or that degenerative 
arthritis of the lumbosacral spine was manifested to a 
compensable degree during the initial postservice year.  
Rather, he contends that his current lumbosacral disability, 
including degenerative arthritis of the lumbosacral spine, 
was caused or worsened by his service-connected residuals of 
a bone cyst of the left knee.  

Contrary to the claimant's assertions, his private physician 
did not attribute his lumbosacral disability to his service-
connected residuals of a bone cyst of the left knee.  In 
fact, the record is silent for competent medical evidence 
which links or relates the claimant's current lumbosacral 
disability, including degenerative arthritis of the 
lumbosacral spine, to his service-connected residuals of a 
bone cyst of the left knee.  Rather, competent medical 
evidence and opinion establish that it is not at least as 
likely as not that the claimant's current degenerative joint 
disease of the lumbosacral spine was caused or worsened by 
his service-connected residuals of a bone cyst of the left 
knee.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a 
lumbosacral disability, including degenerative joint disease 
of the lumbosacral spine, claimed as secondary to service-
connected residuals of a bone cyst of the left knee, is not 
warranted.  Accordingly, that claim is denied.


Entitlement to Service Connection for a Left Hip Disability, 
Claimed as Secondary to Service-Connected Residuals of a Bone 
Cyst of the Left Knee

The record in this case shows that the claimant has not 
asserted that his current left hip disability was incurred in 
or aggravated by active service, or that degenerative 
arthritis of the left hip was manifested to a compensable 
degree during the initial postservice year.  Rather, he 
contends that his current left hip disability, including 
degenerative arthritis of the left hip, was caused or 
worsened by his service-connected residuals of a bone cyst of 
the left knee.  

Contrary to the claimant's assertions, his private physician 
did not attribute his left hip disability to his service-
connected residuals of a bone cyst of the left knee.  In 
fact, the record is silent for competent medical evidence 
which links or relates the claimant's current left hip 
disability, including degenerative arthritis of the left hip, 
to his service-connected residuals of a bone cyst of the left 
knee.  Rather, competent medical evidence and opinion 
establish that it is not at least as likely as not that the 
claimant's current degenerative joint disease of the left hip 
was caused or worsened by his service-connected residuals of 
a bone cyst of the left knee.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a left 
hip disability, including degenerative joint disease of the 
left hip, claimed as secondary to service-connected residuals 
of a bone cyst of the left knee, is not warranted.  
Accordingly, that claim is denied.


Entitlement to Service Connection for a Right Hip Disability, 
Claimed as Secondary to Service-Connected Postoperative 
Residuals of Excision of a Bone Cyst of the Left Knee.

The record in this case shows that the claimant has not 
asserted that his current right hip disability was incurred 
in or aggravated by active service, or that degenerative 
arthritis of the right hip was manifested to a compensable 
degree during the initial postservice year.  Rather, he 
contends that his current right hip disability, including 
degenerative arthritis of the right hip, was caused or 
worsened by his service-connected residuals of a bone cyst of 
the left knee.  

Contrary to the claimant's assertions, his private physician 
did not attribute his right hip disability to his service-
connected residuals of a bone cyst of the left knee.  In 
fact, the record is silent for competent medical evidence 
which links or relates the claimant's current right hip 
disability, including degenerative arthritis of the right 
hip, to his service-connected residuals of a bone cyst of the 
left knee.  Rather, competent medical evidence and opinion 
establish that it is not at least as likely as not that the 
claimant's current degenerative joint disease of the right 
hip was caused or worsened by his service-connected residuals 
of a bone cyst of the left knee.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a right 
hip disability, including degenerative joint disease of the 
right hip, claimed as secondary to service-connected 
residuals of a bone cyst of the left knee, is not warranted.  
Accordingly, that claim is denied.


Entitlement to a Rating in Excess of 20 percent for Service-
Connected Residuals of a Bone Cyst of the Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14;  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2003).  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2003).  

The claimant's service-connected residuals of a bone cyst of 
the left knee are currently evaluated as 20 percent disabling 
based upon clinical findings of moderate impairment of the 
left knee joint under the provisions of 38 C.F.R. Part 4, 
§ 71a, Diagnostic Code 5257 (2003).  

VA's Schedule for Rating Disabilities provides that other 
impairment of the knee, manifested by recurrent subluxation 
or lateral instability, is to be rated as 30 percent 
disabling when severe; as 20 percent disabling when moderate, 
and as 10 percent disabling when slight.  38 C.F.R. Part 4, 
§ 71a, Diagnostic Code 5257 (2003).  On the recent VA 
orthopedic examination in May 2003, the claimant denied any 
flare-ups of pain in the left knee, denied any history of 
left knee surgery, and denied any history of dislocation or 
subluxation in the left knee.  In addition, that examination 
report found that motor function was intact; that there was 
no muscle weakness or atrophy; that deep tendon reflexes were 
normal and symmetrical; that Babinski's sign was downgoing; 
and that sensory function was intact in both lower 
extremities.  

Limitation of flexion of the knee is to be rated as 30 
percent disabling when limited to 15 degrees; as 20 percent 
disabling when limited to 30 degrees; as 10 percent disabling 
when limited to 60 degrees.  38 C.F.R. Part 4, § 71a, 
Diagnostic Code 5260 (2003).  On the May 2003 VA orthopedic 
examination, limitation of flexion of the left knee was to 80 
degrees, without pain, and to 95 degrees with pain, which 
does not warrant a compensable evaluation based upon 
limitation of flexion.    

Limitation of extension of the knee is to be rated as 50 
percent disabling when limited to 45 degrees; as 40 percent 
disabling when limited to 30 degrees; as 30 percent disabling 
when limited to 20 degrees; as 20 percent disabling when 
limited to 15 degrees; and as 10 percent disabling when 
limited to 10 degrees; and as noncompensably disabling when 
limited to 5 degrees.  38 C.F.R. Part 4, § 71a, Diagnostic 
Code 5261 (2003).  On the May 2003 VA orthopedic examination, 
extension of the left knee was full and complete, with no 
limitation of extension, which does not warrant a compensable 
evaluation based upon limitation of extension.  

The record shows that the claimant has been afforded VA 
orthopedic examinations is June 2002 and in May 2003.  The 
most recent examination, conducted in May 2003, shows that 
the claimant's service-connected residuals of a bone cyst of 
the left knee are currently manifested by a well-healed scar, 
some tenderness over the upper part of the patella and 
underneath the patella, limitation of flexion to 80 degrees, 
without pain, and to 95 degrees with pain, with full 
extension, and mild functional loss due to pain, with no 
objective clinical findings of swelling or edema, effusion, 
subluxation, incoordination, instability or weakened 
movement, no redness or heat, no flare-ups, no abnormal 
movement or guarding of movement, no impairment of function 
due to fatigue or weakness, and mild functional loss due to 
pain.  The Board further notes that on that May 2003 
examination, the VA orthopedic examiner reviewed the 
claimant's claims folder and his service medical records, 
finding that the claimant has a generalized arthritis over 
all the joints and a history of gout; and no arthritis in any 
joint was found to be traumatic in nature or associated with 
a service-connected disease or injury.  

While the claimant has asserted that his private physician 
has diagnosed arthritis in both knees, the Board notes that 
osteoarthritis has been diagnosed in one or more knee joints 
since December 1989; and that the claimant's private 
physician did not attribute his degenerative arthritis of the 
left knee to his service-connected residuals of a bone cyst 
of the left knee.  To the same point, the VA examination 
conducted in June 2002 included an X-ray of the left knee 
which was essentially within normal limits, while finding 
that the range of left knee motion was not additionally 
limited by fatigue, weakness, or lack of endurance or 
coordination.  

The claimant's service-connected residuals of a bone cyst of 
the left knee are currently evaluated as 20 percent disabling 
based upon clinical findings of moderate impairment of the 
left knee joint under the provisions of 38 C.F.R. Part 4, 
§ 71a, Diagnostic Code 5257 (2003).  

As the most recent VA examination has disclosed limitation of 
left knee flexion to 80 degrees, without pain, and to 95 
degrees with pain, with full extension of the knee joint, the 
evaluation of that disability based upon limitation of 
flexion of the left knee under the provisions of 38 C.F.R. 
Part 4, § 71a, Diagnostic Code 5260 


would not afford the claimant a rating in excess of the 
currently assigned 20 percent evaluation based upon moderate 
knee impairment under the provisions of 38 C.F.R. Part 4, 
§ 71a, Diagnostic Code 5257 (2003).  Similarly, the 
evaluation of that disability based upon limitation of 
extension of the left knee under the provisions of 38 C.F.R. 
Part 4, § 71a, Diagnostic Code 5261 would not afford the 
claimant a compensable rating, as no limitation of extension 
is clinically demonstrated, and extension of the left knee is 
full and complete.  38 C.F.R. Part 4, § 71a, Diagnostic Code 
5261 (2003).  

While the Board has considered the Court's decision in 
DeLuca, supra, 8 Vet. App. at 206-07, the most recent VA 
orthopedic examination of the claimant's service-connected 
residuals of a bone cyst of the left knee determined that 
there were no objective clinical findings of swelling or 
edema, effusion, subluxation, incoordination, instability or 
weakened movement, no redness or heat, no flare-ups, no 
abnormal movement or guarding of movement, no impairment of 
function due to fatigue or weakness, and only a mild 
functional loss due to pain.  In the absence of evidence of 
weakened movement, excess fatigability, incoordination, or 
flare-ups when the joint in question is used repeatedly over 
a period of time or more than functional loss due to pain, 
the Board finds that a rating in excess of 20 percent for 
service-connected residuals of a bone cyst of the left knee 
is not warranted.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to  38 C.F.R. § 3.321.

In the October 2002 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected left knee 





disability.  Since this matter has been adjudicated by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2003).  

Ordinarily, the VA's Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

In the instant appeal, the record includes no competent 
medical evidence showing that the claimant's service-
connected residuals of a bone cyst of the left knee present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Rather, the record shows that the claimant has 
been found permanently and totally disabled due to his other 
disabilities, which include a postoperative gastrointestinal 
disorder, sleep apnea, morbid obesity, a chronic back 
problem, and a right leg problem; and that he is unable to 
work as a result of his postoperative residuals of colon 
cancer.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, 




however, as the evidence is not in equipoise, or evenly 
balanced, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbosacral disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

A rating in excess of 20 percent for service-connected 
residuals of a bone cyst of the left knee is denied.




__________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



